        Case 1:20-cv-00511-SKO Document 3 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      ANDRE KENNETH STUCKEY,                      Case No. 1:20-cv-00511-NONE-SKO
 9
                          Plaintiff,              ORDER DIRECTING CLERK’S OFFICE TO RE-
10                                                DESIGNATE ACTION FROM 440 (OTHER CIVIL
               v.                                 RIGHTS) TO 550 (CIVIL RIGHTS)
11
      NESTLE CORPORATION, et al.,
12
                          Defendants.
13

14

15
              Plaintiff, Andre Kenneth Stuckey, proceeding pro se, filed a civil action on April 10, 2020.
16
     (Doc. 1.) Upon review of the complaint, the action appears to be more appropriately designated as
17
     a section 1983 prisoner petition, rather than a section 1983 civil action.
18
              Accordingly, the Court HEREBY ORDERS the Clerk of Court to re-designate this action
19
     from 440 (other civil rights) to 550 (prisoner petition for civil rights).
20
21   IT IS SO ORDERED.
22
     Dated:     April 14, 2020                                      /s/   Sheila K. Oberto           .
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                        1
